Appeal oy defendant from a judgment in favor of the plaintiff for $9,750 in a negligence action, entered upon the verdict of a jury after a trial in the Supreme Court, Schenectady County, and from an order denying a motion for a new trial. Appellant was a general contractor engaged in remodeling a building in the city of Schenectady. Plaintiff was an employee of an electrical contractor engaged in installing electrical equipment under a separate contract. Under the direction of appellant a hole was cut in one of the walls for the purpose of making a window. The jury could have found that this operation loosened an I-beam and caused a partial collapse of the building, and also that appellant did not exercise reasonable care in examining the support of the I-beam before the cutting was commenced. To escape falling debris plaintiff ran and fell into a deep pit, thereby sustaining the injuries complained of. There is medical testimony to support a finding that he suffered a permanent injury to his back. The case was fairly submitted to the jury, and only questions of fact are involved. Judgment and order unanimously affirmed, with costs and disbursements. Present — Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.